DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
BEGIN EXAMINER’S AMENDMENT
In the claims:
In claim 20, the phrase, “The display device of claim 19” is changed to “The display device of claim 18“.
END EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a cover plate applied to a display device, comprising two main surfaces that are arranged opposite to each other and a side surface connecting the two main surfaces, wherein a groove is formed in the side surface, and a chromogenic material layer and a chromogenic control structure for controlling the chromogenic material layer are arranged in the groove, wherein the chromogenic control structure comprises at least one first electrode and at least one second electrode, and the first electrode and the second electrode are spaced apart and capable of generating an electric field when different voltages are applied, wherein the two main surfaces are a first main surface and a second main surface, and a light shielding layer is arranged in a peripheral area of the first main surface, and wherein the chromogenic control structure further comprises a fan out wire for inputting electrical signals to the first electrode and the second electrode, the fan out wire is arranged on the first main surface and located in the area where the light shielding layer is located.
Claim 22 recites, inter alia, a cover plate applied to a display device, comprising two main surfaces that are arranged opposite to each other and a side surface connecting the two main surfaces, wherein a groove is formed in the side surface, and a chromogenic material layer and a chromogenic control structure for controlling the chromogenic material layer are arranged in the groove, wherein the chromogenic control structure comprises at least one first electrode and at least one second electrode, and the first electrode and the second electrode are spaced apart and capable of generating an electric field when different voltages are applied, wherein the cover plate comprises four side surfaces which are a first side surface, a second side surface, a third side surface, and a fourth side surface that connected orderly in an end-to-end manner, and wherein the first electrode is arranged in a groove at an intersection corner between the first side surface and the second side surface, the second electrode is arranged in a groove at an intersection corner between the second side surface and the third side surface, the first electrode is arranged in a groove at an intersection corner between the third side surface and the fourth side surface, and the second electrode is arranged in a groove at an intersection corner between the first side surface and the fourth side surface.
Claim 23 recites, inter alia, a cover plate applied to a display device, comprising two main surfaces that are arranged opposite to each other and a side surface connecting the two main surfaces, wherein a groove is formed in the side surface, and a chromogenic material layer and a chromogenic control structure for controlling the chromogenic material layer are arranged in the groove, wherein the chromogenic control structure comprises at least one first electrode and at least one second electrode, and the first electrode and the second electrode are spaced apart and capable of generating an electric field when different voltages are applied, wherein the cover plate comprises four side surfaces which are a first side surface, a second side surface, a third side surface, and a fourth side surface that connected orderly in an end-to-end manner, and wherein the first side surface and the second side surface constitute a first side surface unit, the third side surface and the fourth side surface constitute a second side surface unit, the first electrode is arranged in a groove at one intersection corner between the first side surface unit and the second side surface unit, and the second electrode is arranged in a groove at the other intersection corner.
None of the prior art of record alone or in combination discloses the claimed invention.
Chen et al. (US 2015/0286107) discloses a cover plate applied to a display device, comprising two main surfaces that are arranged opposite to each other and a side surface connecting the two main surfaces, wherein a groove is formed in the side surface, and a chromogenic material layer and a chromogenic control structure for controlling the chromogenic material layer are arranged in the groove. 
However, Chen does not expressly disclose wherein the chromogenic control structure comprises at least one first electrode and at least one second electrode, and the first electrode and the second electrode are spaced apart and capable of generating an electric field when different voltages are applied, wherein the two main surfaces are a first main surface and a second main surface, and a light shielding layer is arranged in a peripheral area of the first main surface, and wherein the chromogenic control structure further comprises a fan out wire for inputting electrical signals to the first electrode and the second electrode, the fan out wire is arranged on the first main surface and located in the area where the light shielding layer is located, wherein the cover plate comprises four side surfaces which are a first side surface, a second side surface, a third side surface, and a fourth side surface that connected orderly in an end-to-end manner, and wherein the first electrode is arranged in a groove at an intersection corner between the first side surface and the second side surface, the second electrode is arranged in a groove at an intersection corner between the second side surface and the third side surface, the first electrode is arranged in a groove at an intersection corner between the third side surface and the fourth side surface, and the second electrode is arranged in a groove at an intersection corner between the first side surface and the fourth side surface, and wherein the first side surface and the second side surface constitute a first side surface unit, the third side surface and the fourth side surface constitute a second side surface unit, the first electrode is arranged in a groove at one intersection corner between the first side surface unit and the second side surface unit, and the second electrode is arranged in a groove at the other intersection corner, nor would it have been obvious to do so in combination.
Claims 2, 4-7, 9-15, 17-18 and 20-21 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/31/2021